DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed July 30, 2021 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on August 23, 2021 and July 7, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Allowable Subject Matter
Claims 1, 6-13, 18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
An optical splitter chip, as defined by claim 1, wherein the uneven optical splitting unit comprises: 
an input waveguide, the input waveguide configured to transmit the first signal light received by the input port, 
a first output waveguide, the first output waveguide configured to receive the first signal light and output the second signal light to the first output port; 
a second output waveguide, the second output waveguide configured to receive the first signal light and output the third signal light to the even optical splitting unit group; 
wherein the first output waveguide has a width-3, the second output waveguide has a width-4, and the width-3 is different from the width-4; and 
a tapered waveguide, formed as an isosceles trapezoid, comprising an input end and an output end, wherein the input end is coupled to the input waveguide; the first signal light output from the input waveguide is input to the tapered waveguide from the input end; the first signal light is transmitted to the output end; a width-1 of the output end is greater than a width-2 of the input end; and the first output waveguide and the second output waveguide are arranged along a width direction of the tapered waveguide; and 
wherein the first output waveguide and the second output waveguide are separately coupled to the output end of the tapered waveguide; and in the width direction of the tapered waveguide, a central axis of the input waveguide is located on a side that is of a central axis of the tapered waveguide and that is close to an output waveguide with a larger width of the first output waveguide and the second output waveguide;
in combination with all
An optical splitter component, as defined by claim 13, wherein the uneven optical splitting unit comprises: 
an input waveguide, the input waveguide configured to transmit the first signal light received by the input port;  
a first output waveguide, the first output waveguide configured to receive the first signal light and output the second signal light to the first output port; 
a second output waveguide, the second output waveguide configured to receive the first signal light and output the third signal light to the even optical splitting unit group; wherein the first output waveguide has a width-3, the second output waveguide has a width-4, and the width-3 is different from the width-4; and 
a tapered waveguide, formed as an isosceles trapezoid, comprising an input end and an output end, wherein the input end is coupled to the input waveguide; the first signal light output from the input waveguide is input to the tapered waveguide from the input end; the first signal light is transmitted to the output end; a width-1 of the output end is greater than a width-2 of the input end; and the first output waveguide and the second output waveguide are arranged along a width direction of the tapered waveguide; and 
wherein the first output waveguide and the second output waveguide are separately coupled to the output end of the tapered waveguide; and in the width direction of the tapered waveguide, a central axis of the input waveguide is located on a side that is of a central axis of the tapered waveguide and that is close to an output waveguide with a larger width of the first output waveguide and the second output waveguide; 
in combination with all of the other limitations of claim 13; 
An optical splitter apparatus, as defined by claim 18, wherein the uneven optical splitting unit comprises: 
an input waveguide, the input waveguide configured to transmit the first signal light received by the input port; 
a first output waveguide, the first output waveguide configured to receive the first signal light and output the second signal light to the first output port; 
a second output waveguide, the second output waveguide configured to receive the first signal light and output the third signal light to the even optical splitting unit group; wherein the first output waveguide has a width-3, the second output waveguide has a width-4,  and the width-3 is different from the width-4; and 
a tapered waveguide, formed as an isosceles trapezoid, comprising an input end and an output end, wherein the input end is coupled to the input waveguide; the first signal light output from the input waveguide is input to the tapered waveguide from the input end; the first signal light is transmitted to the output end; a width-1 of the output end is greater than a width-2 of the input end; and the first output waveguide and the second output waveguide are arranged along a width direction of the tapered waveguide; and 
wherein the first output waveguide and the second output waveguide are separately coupled to the output end of the tapered waveguide; and in the width direction of the tapered waveguide, a central axis of the input waveguide is located on a side that is of a central axis of the tapered waveguide and that is close to an output waveguide with a larger width of the first output waveguide and the second output waveguide; 
in combination with all of the other limitations of claim 18; or
An optical fiber box, as defined by claim 21, wherein the uneven optical splitting unit comprises: 
an input waveguide, the input waveguide configured to transmit the first signal light received by the input port; 
a first output waveguide, the first output waveguide configured to receive the first signal light and output the second signal light to the first output port; 
a second output waveguide, the second output waveguide configured to receive the first signal light and output the third signal light to the even optical splitting unit group; wherein the first output waveguide has a width-3, the second output waveguide has a width-4, and the width-3 is different from the width-4; and 
a tapered waveguide, formed as an isosceles trapezoid, comprising an input end and an output end, wherein the input end is coupled to the input waveguide; the first signal light output from the input waveguide is input to the tapered waveguide from the input end; the first signal light is transmitted to the output end; a width-1 of the output end is greater than a width-2 of the input end; and the first output waveguide and the second output waveguide are arranged along a width direction of the tapered waveguide; and 
wherein the first output waveguide and the second output waveguide are separately coupled to the output end of the tapered waveguide; and in the width direction of the tapered waveguide, a central axis of the input waveguide is located on a side that is of a central axis of the tapered waveguide and that is close to an output waveguide with a larger width of the first output waveguide and the second output waveguide; 
in combination with all of the other limitations of claim 21.
Claims 6-12 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874